It is a singular honour
and privilege for me to be here today to address this
session of the General Assembly. On this auspicious
occasion, I would like to take this opportunity to
congratulate you, Mr. President, on your unanimous
election to this eminent position. Taking into account
your Excellency's wide experience in international
affairs, I am confident that you will successfully
contribute to the work and deliberations before this
Assembly.
Permit me also, Mr. President, to pay special
tribute to your predecessor, His Excellency Mr. Theo-
Ben Gurirab, Minister for Foreign Affairs of the
Republic of Namibia, who conducted the affairs of the
Assembly in a most successful manner during his term
of office.
Our profound gratitude also goes to our able and
dynamic Secretary-General, His Excellency Mr. Kofi
Annan, who has shown exemplary leadership and
demonstrated efficiency in managing the activities of
our Organization. Indeed, he has played a pivotal role
in the enhancement of the Organization's aims and
objectives, and in furthering peace, stability and
international cooperation the world over.
I am highly honoured to address this Assembly
today in the presence of my colleague and brother, His
Excellency Mr. Ismail Omar Guelleh, President of the
Republic of Djibouti. In this regard, I would like to pay
special tribute for the exceptional role played by His
Excellency, his Government and the people of Djibouti
in our recently concluded national reconciliation
conference, held in Arta, a resort town near Djibouti.
In contrast to the previous 12 Somali
reconciliation conferences, held in the past 10 years in
various capitals, the Arta reconciliation conference was
unique and more focused. While the previous
reconciliation conferences were based on attempts to
reconcile the personal differences and rivalries between
power-seeking faction leaders, the Arta conference, on
the other hand, concentrated essentially on the
constructive engagement and the interaction of the
various components of Somali society, such as
traditional clan elders and sultans, religious leaders,
intellectuals, politicians and representatives of the
various sectors of Somali civil society. More than
2,000 delegates from inside and outside the country
attended the conference, the deliberations of which
continued for more than five months.
It was in the context of this transparent process
that a consensus was reached on the agenda and criteria
for participation in the conference, based on the
balanced and equitable representation of the various
clans in the country. In pursuance of this innovative
approach, the conference conducted its business. This
led to the general agreement on the adoption of a
Transitional Charter. The Charter, inter alia, provided
for the establishment of the basic constitutional organs
of the Third Republic of the Somali State: the National
22

Assembly, the President, the Council of Ministers and
an independent judiciary. In accordance with these
transitional measures, the first organ the conference
established was the National Assembly. In turn, the
National Assembly elected the President in a fair and
free manner in the presence of observers and
representatives of the international community.
The outcome of the Arta reconciliation
conference received an overwhelming endorsement of
the Somali people within the country and in the
diaspora. Strong messages of support and pledges
poured into Arta from all regions of the country and
from Somali communities abroad.
In contrast to anarchy and civil war, which
prevailed in Somalia for the past 10 years, the creation
of the National Assembly and the election of a
President ushered in a new era for peace and stability
and constituted the first step of restoring order and
central authority to the country. This was indeed
translated into reality during my recent visit to
Mogadishu and Baidoa. The spontaneous reaction of
the hundreds of thousands of people who welcomed us
in both cities demonstrated vividly that they wanted to
leave years of civil war behind and open a new era of
peace, tranquillity, good governance, restoration of the
rule of law and national unity.
In this connection, let me emphasize the fact that
the majority of the Somali people in the regions that we
were not able to visit, including the regions in the
northwest and northeast of the country, uphold a shared
commitment and optimism for the unity and future
progress of the country.
With regard to the warlords and individuals who
still remain outside the reconciliation process, we
express our full preparedness to engage with them in
peaceful dialogue, and we call upon them to review
their positions, hear the voice of reason, and respect the
legitimate aspirations of the Somali people to achieve
national unity, social and economic development and
durable peace throughout the country.
The challenges that the Somali Republic faces
today are monumental. My Government is prepared to
meet those challenges with a realistic approach. We
understand that our country stands today in the midst
of a crisis of serious proportions. We shall exercise
care, compassion and objectivity to manage that crisis
and overcome it in the end.
There has been large-scale destruction of the
physical infrastructure and resources in both urban and
rural areas. Generations of children have not gone to
school for almost two decades. A good number of high-
level managerial staff and skilled technicians have left
the country. The role of the international community in
assisting us in peace-building, rehabilitation and
reconstruction is therefore of pivotal importance for us.
There should be no relaxation by the international
community in the overall effort to provide
humanitarian and developmental assistance to the
Somali Republic.
We will engage Somali professionals and
technical experts inside and outside the country to be
actively involved in all reconstruction programmes and
projects. We will also give indigenous and international
non-governmental organizations and relevant United
Nations agencies all the necessary assistance to be able
to contribute effectively to the rehabilitation and
reconstruction of the country.
I would like to emphasize that my Government
will place particular emphasis in the immediate future
on the following priority areas: first, restoration of
peace, stability and national unity, and the formation of
an effective security force to consolidate them;
secondly, disarmament of the militias and their
encampment, subsequent rehabilitation and training in
all the regions of the country; and, thirdly, maintenance
of law and order through the creation of effective law
enforcement agencies and professional courts of law.
Within the framework of that policy, my Government
will promote and consolidate peace, security and unity
in the country at large.
At the international level, we reaffirm our
unqualified support for the principles and objectives of
the United Nations and pledge to cooperate with
relevant regional and subregional organizations,
namely, the Organization of African Unity, the League
of Arab States, the Organization of the Islamic
Conference and the Inter-Governmental Authority on
Development. We shall also maintain and strengthen
our relations with the European Union. We would like
to open up new vistas of cooperation and economic ties
with other organizations, such as the Gulf Cooperation
Council and the Association of South-East Asian
Nations.
My Government will promote strong links of
cooperation with the countries of the Horn of Africa
23

and the Red Sea based on the principles of mutual
respect, sovereign equality of States and non-
interference in the internal affairs of other States, as
provided in the Charter of the United Nations. We will
promote economic partnership, open borders and
common port services among the countries of the Horn
of Africa.
In conclusion, my delegation requests the
Assembly to facilitate the adoption of a resolution
under the title “Assistance to the Somali Republic”
relating to the following areas of need: first, urgent
assistance from Member States for the rehabilitation
and reconstruction of Somalia; secondly, resumption of
sustained economic cooperation with the international
community in general and with Member States of the
United Nations in particular; and, thirdly, a call on
relevant United Nations agencies and organizations to
redouble their efforts in providing financial and
material assistance to the people of Somalia.
Finally, I extend my profound appreciation to the
United Nations for the commendable role it has played
in the efforts to alleviate the plight of the Somali
people during the last 10 years. We also wish to
express our appreciation for the efforts of the world
body in its continued search for a solution to our
political crisis throughout the decade, and for its
continued humanitarian support and assistance to the
Somali people. I am confident that the United Nations
will continue to provide support for the realization of
the aspirations of the Somali people to stability, peace
and development.





